Citation Nr: 1640472	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the appellant is legally entitled to Department of Veterans Affairs (VA) benefits.

2.  Whether the appellant is legally entitled to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2009 administrative decisions from the VA Regional Office (RO).  The Board previously remanded these issues in January 2012 and June 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Department of the Army has certified that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces during World War II.  


CONCLUSIONS OF LAW

1.  The criteria for veteran status for the purpose of VA disability benefits are not met.  38 U.S.C.A. §§ 101(24), 107, 1110 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2015). 

2.  The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the FVEC.  38 U.S.C.A. §§ 101(2), 107(b); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 3.41, 3.203.    


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

As to the appellant's claims of entitlement to VA benefits and eligibility for a one-time payment to the FVEC Fund, the United States Court of Appeals (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the elements of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (as veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

Notice was provided in a February 2012 letter.  In addition, in May 2009 and October 2009 administrative decisions, the AOJ explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and that its findings were binding on VA.  As NPRC had certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II, he was not legally considered a veteran and was not legally entitled to payment from the FVEC.  

After affording the appellant the opportunity to submit additional evidence and argument, the AOJ reconsidered his claim in the November 2009 and February 2010 Statements of the Case, and May 2012, December 2014, and June 2016 Supplemental Statements of the Case.  As noted, the Board previously remanded these issues for further development in January 2012 and June 2013.  The Board also finds that there has been substantial compliance with the remand directives.  The appellant has been provided with appropriate notice regarding the reopening of previously denied claims, and the NPRC was contacted again to request verification of the appellant's service.  See Stegall v. West, 11 Vet. App. 268 (1998).

In making this determination, the Board acknowledges Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), wherein the Federal Circuit Court found that verification from service directly from the United States Department of the Army was required in the absence of evidence of delegation to the NPRC of the service department's authority to verify the nature of the appellant's service.  See also Tagupa v. McDonald, 27 Vet. App. 95 (2014).  In 1992 the AOJ requested verification of the Veteran's service from the United States Army and received a negative response.  In February 2016 the AOJ again requested verification of the Veteran's service, and the NPRC stated that no change was warranted in the prior negative certification.    

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Basic Eligibility for VA Disability Benefits and Eligibility
for One-Time Payment from FVEC Fund

The term "veteran" is defined by law as a person who served in the active military, naval or air service, and was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, which is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  This provision does not apply to officers who were commissioned in connection with the administration of section 14 of Public Law No. 190, 79th Congress (Act of Oct. 6, 1945).  All enlistments and re-enlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, because it constituted the sole authority for such enlistments during that period.  38 C.F.R. § 3.40(b).

Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for service-connected compensation benefits, but not for non-service-connected pension benefits.  
38 C.F.R. § 3.40(b), (c), and (d).

The following certifications by the service departments will be accepted as establishing guerrilla service: (1) recognized guerrilla service; (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army.  This excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:

1) the evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and

2) the document contains needed information as to length, time, and character of service; and

3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  

38 C.F.R. § 3.203(a).  

However, where the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  

The Court has held that VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces.  Service department findings, therefore, are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In addition, under the American Recovery and Reinvestment Act of 2009, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

For eligible persons who accept a payment from the FVEC Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 is entitled "Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II".  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.

Section 1002(d) provides that an eligible person is any person who (1) served (A) before July 1,1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

As stated above, the appellant contends that he had service in a recognized guerrilla unit from March 1942 to September 1945 and he asserted that during his service he lost his hand.  In support of his contention, he submitted numerous documents, including a concurrent resolution from the First Congress of the Philippines, dated September 14, 1945, an Honorable Discharge from the Anderson Fil-American Guerrillas, the amended articles of incorporation from the Farmer Labor Auxiliary Service, Inc., articles of incorporation of the AFAG Veteran Corps Incorporated, Certification from the Office of the Local Civil Registrar, a letter from the General Headquarters Armed Forces of the Philippines Office for Manpower and Reserve Affairs, a joint affidavit from Mr. [redacted] and Mr. [redacted] executed on February 14, 1979, a request for certification of military and naval service from the United States Department of Justice Immigration and Nationalization Service, a sworn affidavit from Mr. [redacted], executed August 12, 1991, an affidavit by the appellant executed August 12, 1991, letters from the Department of the Army dated February 13, 1992, and April 2, 1993, an identification card from the Anderson Fil-American guerrillas, a sworn affidavit from Mr. [redacted], executed May 12, 1992, certification from Anderson Fil-American Guerrillas dated September 27, 1945, certification from the Commonwealth Army of the Philippines, dated September 27, 1945, individual reservist data sheet, dated August 3, 1992, certification from the Veterans Federation of the Philippines dated August 5, 1992, correspondence from the Presidential Action Center, dated August 4, 1992, a sworn affidavit from Mr. [redacted], executed August 5, 1992, a letter from Mr. [redacted], dated December 15, 1992, a letter from Mr. [redacted], dated January 7, 1993, NA Form 13041, Statement of Service, dated September 28, 2004, VA Forms 21-4138, statements in support of claim, received January 26, 2006, and March 7, 2009, certificate of appreciation dated November 14, 2008, from President Barack Obama, NA Form 13075, Questionnaire about Military Service, received June 22, 2009, Certification of Appreciation from the United States Army Freedom Team, a membership card with The American Legion, information from The American Legion, photocopies of various identification cards, a news release from VA regarding the one-time payment from the FVEC fund, correspondence from the National Democratic Committee, correspondence from Barack and Michelle Obama, and a photocopy of Presidential Decree No. 183 from the Philippine government, among other evidence.  

By way of history, the RO requested verification of the appellant's alleged military service, and in August 1992, the U.S. Army Reserve Personnel Center certified that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerrilla, in the service of the United States Armed Forces."  Based on this response, the RO found that the appellant did not have the requisite service to be eligible for VA benefits.  In March 2009 the appellant submitted a claim for entitlement to the FVEC fund, which was denied in a May 2009 administrative decision.  The Board remanded both issues in January 2012 and June 2013 for further development.  In June 2014, pursuant to the Board's remand directive, the RO submitted a VA form 21-3101 request for information to NPRC, which provided more detailed information about the Veteran, including his unit of assignment- Anderson Fil-American Guerillas, 1st Division Regiment XVI San Fernando Pampanga, and his mother and father's names.  The following month NPRC responded indicating that there were no changes warranted in the prior negative certification.  

As noted, the Court has taken judicial notice of a Memorandum of Agreement between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely, and determined that it was unclear whether the Memorandum of Agreement assigned NARA the authority to make administrative determinations verifying service, or assigned NARA the duty to act simply as a reference librarian.  The Court found that the ambiguity in the Memorandum of Agreement precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, the NPRC.  Therefore, the Court held that, absent evidence of a statutorily designated duty, the plain meaning of 38 C.F.R. § 3.203(c) required verification of service from the relevant service department, which the Court further identified as the Department of the Army, as opposed to NPRC.  Tagupa, 27 Vet. App. 95.  However, in January 2016 the Department of the Army and NARA signed a memorandum of agreement which gave responsibility of verifying military service to the NPRC. 

In January 2016 the RO requested another verification of the appellant's military service from NPRC.  The following month the NPRC responded that they were able to identify responsive records supporting the Department of the Army's previous negative service determination; that they identified a claim folder for the appellant after reviewing all of the provided information; that the claim folder did not contain an AGO Form 23; that the VA form 21-3010 and several documents lists a unit as a unit of assignment; and that they would not be able to use these documents to verify service under the guidance established by the Department of the Army for the Post-War recognition program.  They noted that the USAFE and guerilla units were disbanded prior to 1950 and a search of the archives did not produce any positive listings for the appellant's name.  

The records search indicated that the appellant's name was not included in the list of recognized veterans with valid military service with the United States Armed Forces.  The Board has considered the entirety of the documents submitted by the appellant in support of his claim, as well as his statements and other lay statements.  However, the Board notes that the evidence of military service the appellant has submitted only proves that he is a veteran of the Philippine government, not of the United States Armed Forces.  The Philippine government has its own regulations and laws, which permit recognition of military service not recognized by the Department of the Army.  The findings made by the Philippine government are not binding on the Department of the Army.  Based on the evidence provided, the Board finds that the appellant did not have qualifying service so as to render him eligible for VA benefits, including the one-time payment from the FVEC fund.  The provided documentation fails to meet the requirements of 38 C.F.R. § 3.203(a), as the documents are not from a United States military service department.  

As stated, based upon the provisions of 38 C.F.R. § 3.203, none of the documents submitted by the appellant constitutes valid evidence of service that qualifies for VA benefits because none of those documents was issued by a United States military service department.  Additionally, the August 1992, July 2014, and February 2016 certifications from the United States Army and NPRC indicating that the appellant had no qualifying service are binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.  Moreover, the appellant has provided no further evidence that would warrant a request for re-certification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

The proper course for any claimant who believes there is a reason to dispute the report of the service department of the content of military records is to pursue such disagreement with the service department.  See Sarmiento, 7 Vet. App. at 85.  

The Board is sympathetic to the appellant's financial and medical situation, and does not question the sincerity of his belief that he is entitled to the benefits that he seeks.  However, the Board finds that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces, and was not a "veteran" for VA benefits purposes.  Therefore, the Board finds that the appellant is not eligible for VA disability compensation benefits under the laws administered by VA, and may not be considered an eligible person for the purpose of establishing entitlement to the one-time payment from the FVEC fund.  As the law is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant is not a veteran for purposes of entitlement to VA benefits and basic eligibility for VA disability benefits is denied.

Legal entitlement to the one-time payment from the FVEC fund is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


